DETAILED ACTION
This Action is responsive to the Amendment filed on 04/15/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 50, 52-54, and 58 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 50 recites the limitation "the interconnect structure" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Under the principles of compact prosecution, the limitation recited as “the interconnect structure” will be interpreted as referring to “a metallic interconnect” recited in Claim 50, line 3.
Claims 52-54 and 58 are also rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention due to the claims’ dependency to Claim 50.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Initially, and regarding Claims 40 and 50, note that a “product-by-process” claim is directed to the product per se, no matter how actually made. See In re Thorpe, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a “product-by-process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product-by-process” claims or not. As stated in Thorpe,
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).

Note that the applicants have the burden of proof in such cases, as the above case law makes clear.
Claims 38-41, 44, 48-50, 52, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 6,281,121), in view of Cabral (US 9,190,321).

Regarding claim 38, Brown (see, e.g., FIG. 6) discloses a semiconductor device comprising:
a dielectric layer 10 (col. 3, lines 2-5);
a metallic interconnect 28 disposed in the dielectric layer 10 (col. 3, lines 24-26);
a barrier material 20 disposed beneath one or more lateral portions of the metallic interconnect 28 (col. 3, lines 40-44);
a metallic liner 14, the metallic liner 14 comprising one or more first sections e.g., horizontal sections of 14 and one or more second sections e.g., vertical sections of 14 that are contiguous with the one or more first sections e.g., horizontal sections of 14 to at least partially surround the metallic interconnect 28 (col. 3, lines 5-7), wherein:
the one or more first sections e.g., horizontal sections of 14 are disposed between the interconnect 28 and the barrier material 20 (col. 3, lines 5-7, lines 40-44),
Although Brown (Detailed Description/Claims) shows substantial features of the claimed invention, Brown (Detailed Description/Claims) fails to expressly teach a substrate; a nitride-barrier material; a manganese-containing barrier material disposed between the dielectric layer and one or more sidewall portions of the metallic interconnect; a metallic liner comprising cobalt; and the one or more second sections are disposed (i) directly adjacent to the manganese-containing barrier material, and (ii) between the manganese-containing barrier material and the metallic interconnect.
Brown, in the Detailed Description of the Invention/Claims, fails to expressly teach that the barrier material is a nitride-barrier material. Brown does, however, teach that the barrier material 20 is a refractory metal, such as titanium and tantalum (see, e.g., col. 3, lines 40-44, Claim 1, Claim 10, Claim 17, Claim 22, and Claim 23). 
Brown, in the Background of the Invention, teaches that a barrier material layer can be either titanium, titanium nitride, tantalum, or tantalum nitride (col. 1, lines 49-55). 
Therefore, it would have been obvious at the time of filing the invention to one or ordinary skill in the art to use either tantalum, titanium, titanium nitride, or tantalum nitride in Brown’s device (see, e.g., FIG. 6) as the barrier material 20 because these materials were recognized in the semiconductor art for their use as barrier material layers that prevent copper diffusion into the surrounding dielectric and for improving the quality of the metal/dielectric interface, as taught by Brown (Background of the Invention), and selecting between known equivalents would be within the level of ordinary skill in the art.
Cabral (see, e.g., FIG. 4D), in a similar field of endeavor, teaches a dielectric layer 220 disposed on a substrate 120; a manganese-containing barrier material 470 disposed between the dielectric layer 220 and one or more sidewall portions of the metallic interconnect 460; and a metallic liner 480 comprising cobalt to at least partially surround the metallic interconnect 460 (col. 7, lines 29-36, lines 62-65; col. 8, lines 11-17, lines 21-34).
Furthermore, Examiner notes that the combination of Brown (see, e.g., FIG. 6) / Cabral (see, e.g., FIG. 4D) teaches that the one or more second sections e.g., vertical sections of 14 (as taught by Brown, modified by Cabral) are disposed (i) directly adjacent to the manganese-containing barrier material 470 (as taught by Cabral), and (ii) between the manganese-containing barrier material 470 (as taught by Cabral) and the metallic interconnect 28 (as taught by Brown).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metallic liner material of Brown to comprise cobalt and include the manganese-containing barrier material as taught by Cabral for the purpose of utilizing a material that improves electromigration resistance by creating a strong interface between the bulk interconnect conductor and various sidewall materials and for preventing material from the diffusing from the dielectric layer into the metal structure (col. 2, lines 37-42; col. 4, lines 13-16).

Regarding claim 39, Brown (see, e.g., FIG. 6) teaches that the metallic interconnect 28 comprises copper (col. 3, lines 24-26).

Regarding claim 40, Cabral (see, e.g., FIG. 4D) teaches the manganese-containing barrier material 470 (col. 8, lines 11-17).
Examiner Note: It is noted that the combination of Brown (see, e.g., FIG. 6) / Cabral (see, e.g., FIG. 4D) shows all aspects of the semiconductor device including the manganese-containing barrier material to the claimed invention, and the method step of “a reaction product of manganese atoms diffused through the metallic liner and a dielectric material of the dielectric layer” is an intermediate step that does not affect the structure of the final device. 

Regarding claim 41, Cabral (see, e.g., FIG. 4D) teaches that the manganese-containing barrier material 470 comprises a manganese oxide (col. 8, lines 11-15).

Regarding claim 44, Cabral (see, e.g., FIG. 4D) teaches that the manganese-containing barrier material 470 comprises silicon (col. 8, lines 11-15).

Regarding claim 48, Brown, Background of the Invention, teaches that the nitride barrier material 20 comprises tantalum nitride (col. 1, lines 49-55).

Regarding claim 49, Brown, Background of the Invention, teaches that the nitride barrier material 20 comprises titanium nitride (col. 1, lines 49-55).

Regarding claim 50, Brown (see, e.g., FIG. 6) discloses a semiconductor device comprising:
a dielectric layer 10 (col. 3, lines 2-5);
a metallic interconnect 28 comprising copper disposed in the dielectric layer 10 (col. 3, lines 24-26)
a metallic liner 14 that at least partially surrounds a perimeter of the interconnect structure 28 (col. 3, lines 2-5);
a first diffusion barrier material 20 disposed beneath one or more first sections e.g., horizontal sections of the metallic liner 14 (col. 3, lines 40-44), 
Although Brown shows substantial features of the claimed invention, Brown fails to expressly teach that the metallic liner comprises cobalt; the first diffusion barrier material comprising tantalum nitride or titanium nitride; a second diffusion barrier material comprising a reaction product of manganese and a dielectric material of the dielectric layer, wherein the second diffusion barrier material is disposed (i) directly adjacent to one or more second sections of the metallic liner, and (ii) between the one or more second sections and the dielectric layer. 
Brown, in the Detailed Description of the Invention/Claims, fails to expressly teach that the first diffusion barrier material comprises tantalum nitride or titanium nitride. Brown does, however, teach that the first diffusion barrier material 20 is a refractory metal, such as titanium and tantalum (see, e.g., col. 3, lines 40-44, Claim 1, Claim 10, Claim 17, Claim 22, and Claim 23). 
Brown, in the Background of the Invention, teaches that a diffusion barrier material can be either titanium, titanium nitride, tantalum, or tantalum nitride (col. 1, lines 49-55). 
Therefore, it would have been obvious at the time of filing the invention to one or ordinary skill in the art to use either tantalum, titanium, titanium nitride, or tantalum nitride in Brown’s device (see, e.g., FIG. 6) as the first diffusion barrier material 20 because these materials were recognized in the semiconductor art for their use as barrier material layers that prevent copper diffusion into the surrounding dielectric and for improving the quality of the metal/dielectric interface, as taught by Brown (Background of the Invention), and selecting between known equivalents would be within the level of ordinary skill in the art. 
Cabral (see, e.g., FIG. 4D), in a similar field of endeavor, teaches a metallic liner 480 comprising cobalt (col. 7, lines 29-36; lines 62-65); and a second diffusion barrier material 470 (col. 8, lines 11-17, lines 21-34).
Examiner Note: It is noted that the combination of Brown (see, e.g., FIG. 6) / Cabral (see, e.g., FIG. 4D) shows all aspects of the semiconductor device including the second diffusion barrier material to the claimed invention, and the method step of “a reaction product of manganese and a dielectric material of the dielectric layer” is an intermediate step that does not affect the structure of the final device. 
Furthermore, Examiner notes that the combination of Brown (see, e.g., FIG. 6) / Cabral (see, e.g., FIG. 4D) teaches that the second diffusion barrier material 470 (as taught by Cabral) is disposed (i) directly adjacent to one or more second sections e.g., vertical section of 14 (as taught by Brown, modified by Cabral) of the metallic liner 14 (as taught by Brown; modified by 480 as taught by Cabral), and (ii) between the one or more second sections e.g., vertical sections of 14 (as taught by Brown) and the dielectric layer 10 (as taught by Brown).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metallic liner material of Brown to comprise cobalt and include the second diffusion barrier material as described by Cabral for the purpose of utilizing a material that improves electromigration resistance by creating a strong interface between the bulk interconnect conductor and various sidewall materials and for preventing material from the diffusing from the dielectric layer into the metal structure (col. 2, lines 37-42; col. 4, lines 13-16). 

Regarding claim 52, Cabral (see, e.g., FIG. 4D) teaches that the second diffusion barrier material 470 comprises manganese and oxygen (col. 8, lines 11-17).

Regarding claim 54, Cabral (see, e.g., FIG. 4D) teaches that the second diffusion barrier material 470 comprises manganese and silicon (col. 8, lines 11-17).




Claims 45 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 6,281,121), in view of Cabral (US 9,190,321), and further in view of Neishi (US 2012/0025380).

Regarding claim 45, although Brown/Cabral show substantial features of the claimed invention, Brown/Cabral fails to expressly teach that the manganese-containing barrier material further comprises carbon.
Neishi (see, e.g., FIG. 17F), in a similar field of endeavor, teaches that the manganese-containing barrier material 207 comprises carbon for the purpose of increasing the adhesive strength of the manganese oxide film (Para 0011, Para 0012, Para 0115, Para 0126, Para 0143, Para 0144, Para 0153, Para 0156, Para 0157). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manganese-containing barrier material of Brown/Cabral to be the manganese-containing barrier material that further comprises carbon as described by Neishi for the purpose of increasing the adhesive strength of the manganese oxide film (Para 0011, Para 0012, Para 0115, Para 0144, Para 0156, Para 0157).

Regarding claim 53, although Brown/Cabral show substantial features of the claimed invention, Brown/Cabral fails to expressly teach that the second diffusion barrier material comprises manganese and carbon.
Neishi (see, e.g., FIG. 17F), in a similar field of endeavor, teaches that the diffusion barrier material 207 comprises manganese and carbon for the purpose of increasing the adhesive strength of the manganese oxide film (Para 0011, Para 0012, Para 0115, Para 0126, Para 0143, Para 0144, Para 0153, Para 0156, Para 0157). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second diffusion barrier material of Brown/Cabral to be the second diffusion barrier material that comprises manganese and carbon as describe by Neishi for the purpose of increasing the adhesive strength of the manganese oxide film (Para 0011, Para 0012, Para 0115, Para 0144, Para 0156, Para 0157).

Claims 50, 52, 54, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Karhade (US 2019/0279960), in view of Brown (US 6,281,121), in view of Cabral (US 9,190,321).

Regarding claim 50, Karhade (see, e.g., FIG. 6) discloses a semiconductor device comprising:
a dielectric layer 5326 (e.g., in the third interconnect layer 5310) (Para 0054, Para 0057);
a metallic interconnect 5328a, 5328b (e.g., in the third interconnect layer 5310) disposed in the dielectric layer 5326 (e.g., in the third interconnect layer 5310) (Para 0054-Para 0057);
Although Karhade shows substantial features of the claimed invention, Karhade fails to expressly teach a metallic interconnect comprises copper; a metallic liner that at least partially surrounds a perimeter of the interconnect structure, the metallic liner comprising cobalt; a first diffusion barrier material comprising tantalum nitride or titanium nitride disposed beneath one or more first sections; and a second diffusion barrier material comprising a reaction product of manganese and a dielectric material of the dielectric layer, wherein the second diffusion barrier material is disposed (i) directly adjacent to one or more second sections of the metallic liner, and (ii) between the one or more second sections and the dielectric layer.
Brown (see, e.g., FIG. 6), in a similar field of endeavor, teaches a metallic interconnect 28 comprises copper (col. 3, lines 24-26); a metallic liner 14 that at least partially surrounds a perimeter of the interconnect structure 28 (col. 3, lines 5-7); a first diffusion barrier material 20, e.g., titanium or tantalum disposed beneath one or more first sections e.g., horizontal sections of the metallic liner 14 (col. 3, lines 40-44; Claim 1, Claim 10, Claim 17, Claim 22, and Claim 23). Brown, in the Background of Invention, on the other hand, teaches that titanium and tantalum prevent copper diffusion in the surrounding dielectric and improves the quality of the metal/dielectric interface (col. 1, lines 49-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first diffusion barrier material of Brown in the device of Karhade for the purpose of preventing copper diffusion in the surrounding dielectric and improving the quality of the metal/dielectric interface (col. 1, lines 49-55).
Karhade/Brown (Detailed Description/Claims) fail to expressly teach that the first diffusion barrier material comprises tantalum nitride or titanium nitride. Brown does, however, teach that the first diffusion barrier material 20 is a refractory metal, such as titanium and tantalum (see, e.g., col. 3, lines 40-44, Claim 1, Claim 10, Claim 17, Claim 22, and Claim 23). 
Brown, in the Background of the Invention, teaches that a diffusion barrier material can be either titanium, titanium nitride, tantalum, or tantalum nitride (col. 1, lines 49-55). 
Therefore, it would have been obvious at the time of filing the invention to one or ordinary skill in the art to use either tantalum, titanium, titanium nitride, or tantalum nitride in Karhade’s device as the first diffusion barrier material 20 because these materials were recognized in the semiconductor art for their use as barrier material layers that prevent copper diffusion into the surrounding dielectric and for improving the quality of the metal/dielectric interface, as taught by Brown (Background of the Invention), and selecting between known equivalents would be within the level of ordinary skill in the art. 
Cabral (see, e.g., FIG. 4D), in a similar field of endeavor, teaches a metallic liner 480 comprises cobalt (col. 7, lines 29-36; col. lines 62-65); and a second diffusion barrier material 470 (col. 2, lines 37-42; col. 8, lines 11-17, lines 21-34).
Examiner Note: It is noted that the combination of Karhade / Brown / Cabral show all aspects of the semiconductor device including the second diffusion barrier material to the claimed invention, and the method step of “a reaction product of manganese and a dielectric material of the dielectric layer” is an intermediate step that does not affect the structure of the final device. 
Furthermore, Examiner notes that the combination of Karhade (see, e.g., FIG. 6) / Brown (see, e.g., FIG. 6) / Cabral (see, e.g., FIG. 4D) teach that the second diffusion barrier material 470 (as taught by Cabral) is disposed (i) directly adjacent to one or more second sections e.g., vertical section of 14 (as taught by Brown) of the metallic liner 14 (as taught by Brown, material modified to that of 480 as taught by Cabral), and (ii) between the one or more second sections e.g., vertical sections of 14 (as taught by Brown) and the dielectric layer 5326 (e.g., in the third interconnect layer 5310) (as taught by Karhade).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the metallic liner of Brown to comprise cobalt and include the second diffusion barrier material as described by Cabral for the purpose of utilizing a material that improves electromigration resistance by creating a strong interface between the bulk interconnect conductor and various sidewall materials and for preventing material from the diffusing from the dielectric layer into the metal structure (col. 2, lines 37-42; col. 4, lines 13-16).

Regarding claim 52, Cabral (see, e.g., FIG. 4D) teaches that the second diffusion barrier material 470 comprises manganese and oxygen (col. 8, lines 11-17).

Regarding claim 54, Cabral (see, e.g., FIG. 4D) teaches that the second diffusion barrier material 470 comprises manganese and silicon (col. 8, lines 11-17).

Regarding claim 58, Karhade (see, e.g., FIG. 6) teaches that the dielectric layer 5326 (e.g., in the third interconnect layer 5310) is a first dielectric layer 5326 (e.g., in the third interconnect layer 5310) (Para 0054-Para 0057); the interconnect structure 5328a, 5328b (e.g., within the third interconnect layer 5310) is a first interconnect structure 5328a, 5328b (Para 0054-Para 0057); the semiconductor device further comprises a second dielectric layer 5326 (e.g., in the second interconnect layer 5308) (Para 0054-Para 0057) and a second interconnect structure 5328a, 5328b (within the second interconnect layer 5308) (Para 0054-Para 0057) disposed in the second dielectric layer 5326 (e.g., in the second interconnect layer 5308) (Para 0054-Para 0057). 
The combination of Karhade (see, e.g., FIG. 6) / Brown (see, e.g., FIG. 6) / Cabral (see, e.g., FIG. 4D) teach that the first diffusion barrier material 20 (e.g., titanium nitride or tantalum nitride as taught by Brown) is disposed between one of the one or more first sections e.g., horizontal sections of the metallic liner 14 (as taught by Brown; material as modified by Cabral) of the metallic liner 14 (as taught by Brown; material as modified by Cabral) and the second interconnect structure 5328a, 5328b (e.g., within the second interconnect layer 5308) (as taught by Karhade). The motivation to combine the first diffusion barrier material of Brown, the metallic liner of Brown, and the material of the metallic liner of Cabral to the device of Karhade is recited in paragraph 46 through paragraph 56 above.

Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive.
Applicant argues (I):
Applicant argues that the Brown reference teaches away from using titanium nitride, tantalum nitride or tungsten nitride as the texture-forming material 20. 

Examiner responds:
The Examiner disagrees. Brown reference (see, e.g., FIG. 6) does not teach away from using either titanium nitride or tantalum nitride as second barrier layer 20. Brown reference (see, e.g., FIG. 6) discloses a preference for the second barrier material 20 to be either titanium or tantalum. Further, Brown (see, e.g., FIG. 6) does not show second barrier layer 20 in direct contact with copper metallization 28. Brown (see, e.g., FIG. 6), unlike in FIG. 3-FIG. 5, teaches that the second barrier layer 20 is not being used a texture-forming layer because it is beneath barrier layer 14. Brown (see, e.g., FIG 6) shows that barrier material layer 14, which is in direct contact with copper metallization 28, can be either titanium nitride, tantalum nitride, or tungsten nitride, because they are “preferably chosen to have good diffusion barrier properties” (col. 3, lines 5-12). Further, Brown teaches that titanium, tantalum, titanium nitride, and tantalum nitride prevents copper diffusion into the surrounding dielectric and improves the quality of the metal/dielectric interface (col. 1, lines 49-55).
Applicant argues (II):
Applicant argues that Brown does not teach a manganese-containing barrier material disposed between the dielectric 10 and sidewall surfaces of the metallization 28 or that the texture-forming metal 20 comprises cobalt. 
Further, that the combination of Brown and Cabral do not teach or suggest a semiconductor device having a nitride barrier material disposed beneath one or more lateral portions of a metallic interconnect, a manganese-containing barrier material disposed between the dielectric layer and a sidewall portion of the metallic interconnect, and a metallic liner comprising cobalt where a section of the metallic layer disposed directly adjacent to the manganese-containing barrier material, as now presented in Claim 38.

Examiner responds:
The Examiner disagrees. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
The obviousness rejection for amended Claim 38 as being unpatentable under Brown/Cabral is recited above in paragraph 12 through paragraph 19.
Applicant argues (III):
Applicant argues that Brown teaches away from substituting a nitride material for the texture-forming metal 20. Brown clearly teaches away from using a nitride material, e.g., titanium nitride, tantalum nitride, or tungsten nitride material for the texture-forming metal 20. Brown teaches that copper interconnects with (111) texture “show a tenfold increase in electromigration reliability as compared to randomly oriented or (100) textured copper lines.” Brown teaches that interconnect reliability is negatively affected by the presence of such non-(111) grains. Brown teaches that the purpose of the texture forming metal 20 is to induce a strong (111) texture and that the refractory metals titanium and tantalum induce such a texture. Applicant submits that a person of ordinary skill in the art would not recognize that Brown teaches the use of titanium nitride, tantalum nitride, and tungsten nitride would induce a desired strong (111) texture in the metallization 28 and would instead cause an undesired randomly oriented texture, i.e., a non-(111) texture. Applicant submits that Brown teaches away from substituting a nitride material for the texture-forming metal 20.

Examiner responds:
The Examiner disagrees. Brown reference (see, e.g., FIG. 6) does not teach away from using either titanium nitride or tantalum nitride as second barrier layer 20. The previous and current rejections have been/are based on FIG. 6 of Brown, not FIG. 3-FIG. 5, which are different embodiments. Brown reference discloses a preference for the second barrier material 20 to be either titanium or tantalum in, for example, FIG. 3 through FIG. 5 where second barrier layer 20 is in direct contact with copper metallization 28. Brown teaches the advantages of having copper interconnects with (111) texture that show a tenfold increase in electromigration reliability as compared to randomly oriented to (100) textured copper lines, and (0002) texture of tantalum can improve the (111) texture of copper-based metallization (col. 1, lines 43-48). 
Further, Brown (see, e.g., FIG. 6) does not show that the second barrier layer 20 is in direct contact with copper metallization 28. In Brown (see, e.g., FIG. 6), unlike in FIG. 3-FIG. 5, the second barrier layer 20 is not being used as a texture-forming layer because it is beneath barrier layer 14. Brown (see, e.g., FIG. 6) teaches that barrier material layer 14, which is in direct contact with copper metallization 28, can be either titanium nitride, tantalum nitride, or tungsten nitride, because they are “preferably chosen to have good diffusion barrier properties” (col. 3, lines 5-12). 
Further, Brown teaches that titanium, tantalum, titanium nitride, and tantalum nitride prevent copper diffusion into the surrounding dielectric and improves the quality of the metal/dielectric interface (col. 1, lines 49-55).

Applicant argues (IV):
Applicant argues that Brown teaches away from the Examiner’s asserted combination of Brown and Cabral. Examiner asserts that one of ordinary skill in the art would not be motivated to modify Brown to include a cobalt metallic liner between the dielectric layer 10 and vertical portions of the metallization 28. Applicant disagrees and submits that the Examiner’s asserted modification, i.e., incorporating a vertical cobalt metallic liner section into the device of Brown, is directly opposite of Brown’s central teaching. Brown teaches that minimizing metal deposition on the sidewall improves the texture of the metallization 28 by providing for bottom-up (111)-growth and minimizing sidewall (111)-growth. As defined in Brown, a material has good-texture-enhancing properties if it produces (111)-growth in the metallization layer 28. 
Applicant does not take a position here as to whether metallic cobalt does or does not have texture-enhancing properties that produce a (111) texture. 

Examiner responds:
The Examiner disagrees. Brown does not teach away from the combination of Brown in view of Cabral. Brown discussing the advantages of “minimizing metal deposition on the sidewall improves the texture of the metallization 28 by providing for bottom-up (111)-growth and minimizing sidewall (111)-growth” relate to embodiments FIG. 3/FIG. 4 where second barrier layer 20 is deposited using highly directional deposition technique (col. 3, lines 13-23), and metallization 28 is deposited directly on second barrier layer 20. Brown, FIG. 3/FIG. 4, is a different embodiment from FIG. 6, of which the rejection is relied upon. 
The combination of Brown/Cabral includes modifying the material of the barrier material 14 of Brown to comprise cobalt from the layer 440/480 as taught by Cabral “for the purpose of utilizing a material that improves electromigration resistance by creating a strong interface the bulk interconnect conductor and various sidewall materials.”  
Applicant argues (V):
Applicant argues that Cabral teaches away from the asserted combination of Brown and Cabral. Cabral teaches away from typical liners, such as tantalum nitride, that reduce the total volume of the metal interconnect. Cabral teaches that, as the dimensions of the microelectronic device continues to shrink, the thickness of a typical liner, e.g., tantalum, tantalum nitride, or both, are increasingly problematic as it takes proportionally greater volume of the trench. Cabral teaches away from a semiconductor device comprising a nitride barrier material disposed beneath one or more lateral portions of a metallic interconnect, and teaches away from the nitride barrier material comprising titanium or tantalum nitride. 




Examiner responds:
The Examiner disagrees. Firstly, in the previous and current rejections, Cabral was/is not being modified. Brown was/is the primary reference being modified in view of Cabral. 
Secondly, Cabral teaches that a thin liner (not shown) may be formed on the Mx+1 dielectric 220 in the trench 230. The thin liner layer may include typical interconnect barrier layer materials, such as tantalum, tantalum nitride, or combinations thereof or titanium, titanium nitride and combinations thereof (col. 7, lines 15-19). 
Applicant argues (VI):
Applicant argues that the Examiner’s asserted modification renders Brown unsatisfactory for its intended purpose, and as a result, there is no suggestion or motivation to make the proposed modification. Applicant submits that the proposed combination changes the principle operation of Brown, and thus the teaching of Brown and Cabral are not sufficient to support prima facie obviousness. The Examiner’s asserted modifications replace the non-textured enhancing barrier material 14 with a cobalt metal and replaces the texture-forming metal 20 with titanium nitride, tantalum nitride, or tungsten nitride which, according to Brown, have poor texture-enhancing properties. 

Examiner responds:
The Examiner disagrees. The obviousness rejection of Brown in view of Cabral does not render Brown unsatisfactory for its intended purpose and does not change the principle operation of Brown. The intended purpose of the Brown device is to function as an interconnect device. Modifying the material of the barrier layers does not change the operation of the interconnect device of Brown. Brown discloses the advantages of utilizing texturing enhancing materials. Brown further teaches the advantages of utilizing titanium nitride or tantalum nitride as the second barrier layer. Cabral, on the other hand, teaches the advantages of utilizing cobalt as a barrier layer. 
Further, Brown (see, e.g., FIG. 6) does not show that second barrier layer 20 in direct contact with copper metallization 28. Brown (see, e.g., FIG. 6) shows that barrier material layer 14, which is in direct contact with copper metallization 28, can be either titanium nitride, tantalum nitride, or tungsten nitride, because they are “preferably chosen to have good diffusion barrier properties” (col. 3, lines 5-12). 
Further, Brown teaches that titanium, tantalum, titanium nitride, and tantalum nitride prevents copper diffusion into the surrounding dielectric and improves the quality of the metal/dielectric interface (col. 1, lines 49-55).
Applicant argues (VII):
Applicant argues that the Examiner makes a series of contradictory statements that are either not supported by the reference, misrepresents the teachings of the references, or ignores the central teaching of the references. A person of ordinary skill in the art would understand that Brown expressly teaches that the nitride barrier material 14 is used as a diffusion barrier and comprises a diffusion barrier material. Further, as shown in FIG. 5, Brown teaches that barrier material 14 is disposed beneath the metallization 28 and between the texture-forming metal 20 and dielectric layer 10. 
The Examiner asserts that Brown teaches the texture-forming metal 20 is the first diffusion barrier 20 and Brown teaches that the texture-forming metal is used for the purpose of preventing copper diffusion into the surrounding dielectric. 
Applicant does not take a position here as to whether texture-forming metal 20 has diffusion barrier properties and/or whether the metals taught for layer 20 are more or less effective at preventing diffusion than the nitride materials taught for barrier material 14. 
Applicant submits, however, that the Examiner’s assertion misrepresents the teaches of Brown and the purpose of layer 20. Applicant could find no support for the Examiner’s statement as to the purpose of the texture-forming metal 20. However, Brown does teach that diffusion barrier materials are typically deposited with maximized bottom and sidewall coverage, e.g., barrier material 14, but that the texture-forming metal 20 is deposited to achieve “substantially no coverage of the sidewall.” 
Applicant submits that a person of ordinary skill in the art would understand from the disclosure that the texture-forming metal 20 does not have the purpose of preventing diffusion from the metallization 28 to the dielectric layer 10 of Brown because is it not deposited with the maximized bottom and sidewall coverage.
Applicant submits that a person of ordinary skill in the art would not assign the same interpretation as to the respective purposes of layers 14 and 20 as the Examiner.

Examiner responds:
The Examiner disagrees. Brown (see, e.g., FIG. 6) teaches that 14 is “a barrier material layer” and 20 is a “second barrier material” (col. 3, lines 5-14). Further, the previous and current rejections are based on Brown, FIG. 6, where barrier material 14 is formed between metallization 28 and second barrier material 20. Brown (see, e.g., FIG. 6) shows that barrier layer 14 is in direct contact with metallization 28 whereas second barrier layer 20 is beneath barrier layer 14 and is not in direct contact with metallization 28. Brown, FIG. 5, as discussed in the above argument is a different embodiment from FIG. 6. Further, Brown teaches that 20 is a “second barrier material” (col. 3, lines 13), which may be titanium or tantalum (see, e.g., Claim 1, Claim 10, Claim 17, Claim 22, Claim 23), and that titanium, tantalum, titanium nitride, tantalum nitride prevent copper diffusion into the surrounding dielectric and improves the quality of the metal/dielectric interface (col. 1, lines 49-55). 
Applicant argues (VIII): 
Applicant argues that the Examiner’s assertion of “known equivalents” is unclear and/or unsupported. The Examiner asserts that “known equivalents for barrier layer (i.e., titanium, tantalum, titanium nitride, tantalum nitride), listed in the Background of the Invention of Brown, can be used as materials for the layer 20.” Applicant submits, however, that the Examiner has ignored the central teaching of Brown and, as a result, has misrepresented the purpose of the texture-forming metal 20 as it is used in Brown. As discussed above, the texture-forming metal 20 is used to induce a bottom-up (111)-growth in the metallization 28.

Examiner responds:
The Examiner disagrees. Applicant’s argument is based on the second barrier layer 20 being in direct contact with metallization 28, see, e.g., FIG. 3-FIG. 5. The previous and current rejections are based on Brown, FIG. 6, which is a different embodiment. 
Brown (see, e.g., FIG. 6) teaches that the barrier material layer 14 is in direct contact with metallization 28 whereas the second barrier material 20 is located beneath barrier material 14 and is not in direct contact with metallization 28 (see Brown, FIG. 6). Brown (see, e.g., FIG. 6), unlike in FIG. 3-FIG. 5, teaches that the second barrier layer 20 is not being used a texture-forming layer because it is beneath barrier layer 14. Barrier layer 14, as taught by Brown, can be either titanium nitride, tantalum nitride, or tungsten nitride (col. 3, lines 5-12).
Further, Brown teaches that 20 is a “second barrier material” (col. 3, lines 13), which may be titanium or tantalum, which are barrier layer materials (see, e.g., Claim 1, Claim 10, Claim 17, Claim 22, Claim 23). Further, titanium, tantalum, titanium nitride, tantalum nitride were recognized in the semiconductor art for their use as barrier material layers that prevent copper diffusion into the surrounding dielectric and improves the quality of the metal/dielectric interface (col. 1, lines 49-55), as taught by Brown (Background of the Invention), and selecting between known equivalents would be within the level of ordinary skill in the art. 
Applicant argues (IX):
Applicant argues that the Examiner’s asserted motivation to combine are conclusory and unsupported. The Examiner asserts that it would have been obvious to “utilize the material of the liner layer comprising cobalt of Cabral as the liner layer material in the device of Brown for the purpose of creating a strong interface between the bulk interconnect conductor and various sidewall materials.” The Examiner further asserts that it would have been obvious to “include the second diffusion barrier layer of Cabral embedded into the dielectric layer of Brown for the purpose of preventing material diffusing from the dielectric layer into the metal structure, and vice versa.” 
Applicant takes no position here as to whether a cobalt metal liner would improve the interface between the metallization 28 and the dielectric layer 10 or whether the diffusion barrier 470 has better or worse diffusion barrier properties than barrier material 14. Applicant submits, however, that the Examiner has not provided any rationale or support as to why a person of ordinary skill would be motivated to select one material in favor of the other.

Examiner responds:
The Examiner disagrees. The rejection of Brown in view of Cabral provides the motivation directly from Cabral that teaches the desirability for using cobalt material as a barrier layer that recites “for the purpose of utilizing a material that improves electromigration resistance by creating a strong interface the bulk interconnect conductor and various sidewall materials” (i.e., motivational statement; Cabral: col. 2, lines 37-42) as well as utilizing the material of diffusion barrier 470 as a diffusion barrier layer. The motivational statements are taken directly from Cabral, the secondary reference, as to why a person of ordinary skill in the art would use cobalt as a barrier material and diffusion barrier 470. The secondary reference suggests the desirability to use cobalt as a barrier material layer, thus finding a motivation to combine references, which need not be supported by a finding that the cobalt used as a barrier material layer is preferred or most desirable over other alternatives. 
Applicant argues (X):
Applicant argues that rejection is based on impermissible hindsight reasoning that fails to consider the claims as a whole. Applicant further submits that the rejection is based on impermissible hindsight reasoning that could only be made by working backward from the Applicant’s claims. As a result of the efforts to reconstruct Applicant’s claims from the references, the Examiner has failed to consider either the references or Applicant’s claims as a whole. 
The Examiner supports the rejection by combining the devices in Figure 6 of Brown and Figure 4D of Cabral. Figure 6 of Brown and Figure 4D of Cabral each show a dielectric layer (28), (220) and a metal interconnect (28), (260) disposed in the dielectric layer. Each Figure shows two layers and/or material regions disposed between the dielectric layer and the material interconnect, and each reference teaches one or more optional layers that are not shown or relied upon in the rejection. In each reference, one of the two layers/regions is formed of a metal (20), (480), and the other layer/region is formed of a metal-oxide or metal-nitride material (14), (470). Each reference teaches (discloses) the metal-oxide or metal-nitride material (14), (470) is used as a diffusion barrier. In each reference, the metal-oxide or metal-nitride material (14), (470) has both horizontal sections and vertical sections disposed between the metal interconnect and the dielectric layer.
Applicant believes the Examiner misrepresented the disclosure of Brown and ignored the stated purpose of texture-forming metal 20 so as to avoid interpreting the barrier material 14 as the first diffusion barrier in favor of that interpretation for the texture-forming metal 20. Brown clearly teaches that the purpose of layer 20 is to produce a desired bottom-up grain growth in metallization 28, and the Examiner has provided no support that nitride materials are “known equivalents” for texture-forming metal 20. Applicant submits that the Examiner could only have arrived at the asserted combination by working backward from the claims and that the rejection is thus based on impermissible hindsight reasoning.

Examiner responds:
The Examiner disagrees. "Any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper. (emphasis added)" In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). 
The second barrier layer 20 is in direct contact with metallization 28 in FIG. 3-FIG. 5. The previous and current rejections are based on Brown, FIG. 6, which is a different embodiment from FIG. 3-FIG. 5. In Brown (see, e.g., FIG. 6), unlike in FIG. 3-FIG. 5, the second barrier layer 20 is not being used a texture-forming layer because it is beneath barrier layer 14. Brown (see, e.g., FIG. 6) teaches that the barrier material layer 14 is in direct contact with metallization 28 whereas the second barrier material 20 is located beneath barrier material 14 and is not in direct contact with metallization 28 (see Brown, FIG. 6). Brown further teaches that barrier layer 14 can be either titanium nitride, tantalum nitride, or tungsten nitride (col. 3, lines 5-12). 
The claimed invention is directed to the second diffusion barrier material being disposed directly adjacent to one or more second sections of the metallic liner and between the one or more second sections and the dielectric layer. Brown in view of Cabral meets the claimed invention.
The rejection provides support for a group of barrier materials collectively named “refractory metals” in the Background of the Invention as known equivalents. Brown teaches that the “second barrier material” (col. 3, lines 13), may be titanium or tantalum (see, e.g., Claim 1, Claim 10, Claim 17, Claim 22, Claim 23). Further, titanium, tantalum, titanium nitride, tantalum nitride were recognized in the semiconductor art for their use as barrier material layers that prevent copper diffusion into the surrounding dielectric and improves the quality of the metal/dielectric interface (col. 1, lines 49-55), as taught by Brown (Background of the Invention), and selecting between known equivalents would be within the level of ordinary skill in the art. 
Applicant argues (XI):
Applicant argues that the Examiner failed to consider the claims or the prior art as a whole. The Examiner has pieced together a rejection by making seemingly random substitutions of materials, layers, and (inexplicably) only portions of layers until he arrived at the Applicant’s claims. The Examiner provided only conclusory and unsupported motivations for some of the substitutions and provided no motivations for the remaining substitutions or combinations. The Examiner did not even attempt to provide a motivation as to why one of ordinary skill in the art would have combined the prior art references to arrive at the claimed subject matter as a whole.
As discussed above, Brown and Cabral each provide a complete diffusion barrier solution for copper interconnects. Brown explicitly teaches a (titanium nitride, tantalum nitride, or tungsten nitride) barrier layer 14 deposited with maximum sidewall and bottom coverage for the purpose of preventing diffusion of copper into the surrounding dielectric layer 10 and a titanium or tantalum texture-forming metal 20 deposited before or after the diffusion barrier layer 14. Both Brown and Cabral teach that tantalum and tantalum nitride are commonly used as barrier materials when forming copper interconnects due to their diffusion barrier and adhesion properties.” There is nothing in Brown or Cabral that suggests that the layers 14 and 20 of Brown are inadequate or not suitable for preventing diffusion or promoting adhesion for copper interconnects, and the Examiner has not asserted otherwise.

Examiner responds:
The Examiner disagrees. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). When multiple modifications from a secondary reference are presented at once, only a single motivational statement is needed to combine the secondary reference to the primary reference. Brown (FIG. 6) provides the device structure, and Cabral modifies the device of Brown by modifying the material of the barrier layer in Brown to be cobalt as well as modifying the Brown device to include a diffusion barrier. 
Previous rejections recite motivational statements directly from the secondary reference for combining Cabral with the device of Brown. Cabral provides a motivation, or advantage for using cobalt as a barrier material, which is recited in the current rejection to combine the references (see paragraph 12 through paragraph 19 above) and states “for the purpose of utilizing a material that improves electromigration resistance by creating a strong interface the bulk interconnect conductor and various sidewall materials.” 
The secondary reference suggests the desirability to use cobalt as a barrier material layer, thus finding a motivation to combine references, which need not be supported by a finding that the cobalt used as a barrier material layer is preferred or most desirable over other alternatives. 
Applicant argues (XII):
Applicant argues that Cabral teaches an embedded diffusion barrier 470 that prevents copper from diffusing into the surrounding dielectric and oxygen from the dielectric from diffusing into the copper interconnect (metal 470). Cabral also teaches the seed alloy region 480 promotes adhesion between the embedded diffusion barrier 470 and the copper interconnect (metal 470). There is nothing in Brown or Cabral that suggests that the barrier 470 and region 480 of Cabral are inadequate or not suitable for preventing diffusion and promoting adhesion for copper interconnects, and the Examiner has not asserted otherwise. The Examiner’s asserted combination represents a step backwards from the teachings of Cabral as the nitride diffusion barrier material occupies a portion of the interconnect volume. Applicant submits that the Examiner has not provided a motivation for modifying Cabral to arrive at the asserted combination or why the asserted combination would be an improvement over Cabral.

Examiner responds:
The Examiner disagrees. The Cabral reference was/is the secondary reference in the previous and current rejections, and the Cabral reference was not/is not modified in those rejections. Brown is the primary reference being modified with elements of the Cabral reference. 
Applicant argues (XIII):
Applicant argues that a person of ordinary skill in the art would not start with an older technology such as Brown, filed in 1998, and make piecemeal substitutions using the teachings of newer technology Cabral, filed in 2013, while ignoring the teachings of Cabral in their entirety. As stated above, Cabral teaches a complete diffusion barrier and adhesion layer solution that allows for a greater volume of copper material in the damascene trench. In particular, Cabral teaches that the self-forming barrier 260 improves the reliability of the resulting device without increasing the electrical resistance of the metal interconnect. As previously argued by the Applicant and reasserted here, the Examiner’s asserted combination represents a step backwards from the teachings of Cabral as the nitride diffusion barrier material occupies a portion of the interconnect volume.

Examiner responds:
The Examiner disagrees. Obviousness can be established by combining or modifying the teachings of the prior art. The Brown reference provides an interconnect device that is modified using elements of Cabral. Again, the Cabral reference was/is the secondary reference in the previous and current rejections, and the Cabral reference was not/is not modified in those rejections. Brown is the primary reference being modified with elements of the Cabral reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817